t c memo united_states tax_court terri l blake petitioner v commissioner of internal revenue respondent docket nos filed date terri l blake pro_se christine v olsen for respondent memorandum opinion gerber judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows sec sec sec additions to tax_year deficiency a a a dollar_figure dollar_figure 1dollar_figure dollar_figure big_number big_number --- --- in a motion for summary_judgment respondent conceded that the sec_6651 addition_to_tax for was determined in error all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to this court's rules_of_practice and procedure respondent subsequent to petitioner's failure to respond to requests for admissions filed a motion for summary_judgment rule b provides that a motion for summary_judgment shall be granted if the pleadings and admissions show that there is no genuine issue of material fact and that a decision may be rendered as a matter of law 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_267 the facts are viewed in a light most favorable to the nonmoving party 79_tc_340 petitioner throughout the administrative portion of this proceeding advanced several successive theories or reasons in support of her position that she is not liable for federal_income_tax on her compensation or wages at the hearing on respondent's motion for summary_judgment respondent under sec_6673 orally moved for penalties against petitioner on the grounds that petitioner's failure to respond to respondent's requested admissions resulted in the admissions’ being deemed admitted see rule c petitioner has maintained this proceeding for delay and or that petitioner's position is frivolous there is no question or dispute about the material facts in these cases petitioner does not dispute that she received dollar_figure and dollar_figure in compensation or wages from her employer for the taxable years and respectively petitioner resided in mission viejo california at the time her petitions were filed petitioner filed her and federal_income_tax returns on date and date respectively on those returns petitioner reported the_amount_of_wages she received and then as an adjustment claimed it was nontaxable compensation 252_us_189 as a result petitioner reported zero taxable_income and requested a refund of any withholding_tax withheld by her employer attached to petitioner's returns are explanations that in essence propose the following reasons why the compensation she received was not taxable there is no statutory requirement to file a return of income she is a resident and citizen of california and a nonresident for federal purposes and or her wages were not a gain or profit in accord with her reading of eisner v macomber supra petitioner by selectively analyzing statutes regulations and case precedent out of context has reached the conclusion that amounts she received do not constitute taxable_income petitioner following in the footsteps of numerous others who have unsuccessfully attempted to rationalize a way to avoid paying federal_income_tax must also fail we find petitioner’s arguments to be either wholly without merit and not worthy of further analysis and or previously addressed by this and other courts see for example opinions holding that compensation_for labor or services paid in the form of wages or salary has been universally held by the courts of this republic to be income subject_to the income_tax laws currently applicable 640_f2d_1014 9th cir see 687_f2d_264 8th cir affg per curiam tcmemo_1981_506 632_f2d_706 8th cir 619_f2d_716 8th cir 80_tc_1111 further we are not obligated to exhaustively review and or rebut petitioner’s misguided contentions 737_f2d_1417 5th cir accordingly we sustain respondent’s determination that petitioner's wages are income for petitioner’s and taxable years respondent also determined additions to tax for and under sec_6651 failure_to_file and for under sec_6651 failure_to_pay_tax and a it has been conceded that the determination of the continued failure to pay estimated_tax it is clear from the information available in these cases that petitioner failed to file timely returns in addition petitioner has offered no evidence or sound explanation as to why these additions to tax should not be imposed in view of the foregoing we hold that the additions to tax under sec_6651 and sec_6654 for the taxable_year and sec_6651 for the taxable_year are sustained rule a 292_us_435 290_us_111 finally respondent orally moved for a penalty under sec_6673 sec_6673 authorizes the court to require a taxpayer to pay the united_states a penalty not exceeding dollar_figure when a taxpayer institutes or maintains a proceeding primarily for delay or where the taxpayer's position is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies respondent did not seek a specific amount and instead moved generally for a penalty under sec_6673 at trial petitioner offered a trial memorandum which the court received and filed as a response to respondent's motion for summary_judgment in that document petitioner attempted to characterize her dispute with respondent as one where she believes the income_tax to be an excise_tax the document continued application of sec_6651 was in error references various opinions that concern the constitutionality of taxes and address the question of direct and indirect taxes most of the citations offered by petitioner in support of her position are lifted out of context and are not necessarily interrelated she has attempted albeit inartfully to create a conglomerated argument to support her quest to avoid paying income_tax petitioner explained at the hearing that she obtained much of her information from the internet and that her beliefs are sincere although as a matter of law petitioner's argument will not suffice to satisfy her avoidance goal we must decide whether as respondent contends petitioner maintained her position primarily for delay and or whether petitioner’s position is groundless or frivolous it does not appear that petitioner maintained her position primarily for delay however petitioner’s argument and position have on numerous occasions been unsuccessfully advanced by others her position is and has been found to be frivolous and without support under those circumstances a dollar_figure penalty under sec_6673 will be awarded in each of these cases to reflect the foregoing orders and decisions will be entered for respondent except for the concession of the sec_6651 addition_to_tax and respondent's oral motion for penalties under sec_6673 will be granted
